Case: 4:20-cv-00671-SEP Doc. #: 1-7 Filed: 05/20/20 Page: 1 of 2 PagelD #: 30
EXHIBIT

Ee

ee
EXECUTIVE ORDER 17

Extension of Restrictions on Activities to Limit Spread of COVID-19

WHEREAS, on March 13, 2020, a state of emergency was declared in St. Louis County
relating to the immediate and significant risk posted to the health, safety, wellbeing of the people
of St. Louis County that is presented by COVID-19;

WHEREAS, in a short period of time, COVID-19 has rapidly spread, causing sickness
and death of St. Louis County residents, necessitating more significant protocols;

WHEREAS, on March 21, 2020, I signed Executive Order 15 to place restrictions on
activities in order to limit the spread of COVID-19 and the Department of Public Health
subsequently issued stay at home orders consistent therewith;

WHEREAS, continuation of these additional measures is necessary for the preservation
of the public health and safety throughout St. Louis County; and

WHEREAS, the Director of the Department of Public Health and other public health
experts have recommended that these additional measures be extended and that they will
continue to save lives;

NOW, THEREFORE, I, Sam Page, County Executive, St. Louis County, Missouri, do
hereby ORDER and DECLARE the following:

1. Paragraph 3 of Executive Order 15 shall be rescinded and replaced by the
following as if fully set forth therein:

The Director of the Department of Public Health shall impose the
restrictions described herein and shall continue to impose those
restrictions until she deems that such restrictions are no longer necessary
to protect public health and safety.

2. The Director of the Department of Public Health may promulgate such mandatory

or advisory rules, orders, policies, and guidance as is necessary and appropriate to implement
Case: 4:20-cv-00671-SEP Doc. #: 1-7 Filed: 05/20/20 Page: 2 of 2 PagelD #: 31

this Executive Order or to define any of the terms used in this order. Mandatory rules, orders, or
policies so promulgated shall have the force of law to the greatest extent permitted by federal,

state, and county law.

a This order shall be effective immediately upon my execution hereof and it shall

expire only upon further order.
SO ORDERED this twenty-second day of April, 2020.

ST. LOUIS COUNTY, MISSOURI

O
Sam Page
County Executive

 

 
